DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9-14-2022 have been fully considered but they are not persuasive.            The rejection of claim 10 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sulfide solid electrolyte layer or comprising the same material of the first solid electrolyte material positioned between the positive and negative electrode, does not reasonably provide enablement for any electrolyte layer material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0105], withdrawn claim 12 and claim 13.          The rejection of claims 1, 4, 6, 9-10 and 13 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/931,113 (reference application) because no terminal disclaimer was filed.
          The rejection of claim 10 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/930,996 (reference application) because no terminal disclaimer was filed.
         The rejection of claims 1, 4, 6, 9-10 and 13 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/391,050 (reference application) because no terminal disclaimer was filed.
       The rejection of claims 1, 4, 6, 9-10 and 13 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/506,720 (reference application) because no terminal disclaimer was filed.

The rejection of claim(s) 1, 4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (JP 2006/244734, translation) in view of Okazaki et al. (US 2011/0027661) has been withdrawn because of the new matter rejections given below.  If the new matter is dropped than the above rejection would apply.

Election/Restrictions
Applicant’s election without traverse of a battery comprising a positive electrode material comprising a positive active material comprising LiNiCoMnO2, a coating material comprising LiNbO3 and a first solid electrolyte material comprising Li3YBr2Cl2I2 and an electrolyte layer comprising a sulfide solid electrolyte comprising Li2S-P2S5 in the reply filed on 6-17-2022 is acknowledged.
Claims 11-12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-17-2022.

                                                         Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The addition of the phrase “the 1st solid electrolyte material is represented by LiaMbXy where M is at least one …other than… and In” adds a negative limitation. The specification in [0102] states that is the 1st solid electrolyte material for example, …Li (Al, Ga, In)X4 or Li3(Al, Ga, In)X6 may be used. 
 	Negative limitations are not allowed in claims unless expressly set forth in the specification.  Otherwise, the added material is new matter.  Ex. Parte. Grasselli; 231 USPQ 393. 

 	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 4, 6, 8-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There has been no support found for the claim language the phrase “the 1st solid electrolyte material is represented by LiaMbXy where M is at least one …other than… and In”.  The negative limitation in claim  is not allowed in claim because the specification did not expressly set forth this negative limitation.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sulfide solid electrolyte layer or comprising the same material of the first solid electrolyte material positioned between the positive and negative electrode, does not reasonably provide enablement for any electrolyte layer material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0105], withdrawn claim 12 and claim 13. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 9-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/931,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/931,113 claims a cathode material comprising the same active material comprising LiNiCoMnO2; a coating layer comprising a solid electrolyte material comprising LiaMbXy and a solid electrolyte material comprising Lia’M’b’X’y’.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/930,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/930,996 claims a battery comprising a positive electrode comprising a first positive electrode layer  comprising the same active material comprising LiNiCoMnO2, the same coating material comprising LiNbO3 and a first electrolyte material comprising LiaMbXy where M = yttrium and X is at least one kind selected from the group consisting of Cl and Br where y=6 AND a second positive electrode layer comprising LiNiCoMnO2 and the first solid electrolyte material comprising LiaMbXy where M = yttrium and X is at least one kind selected from the group consisting of Cl and Br where y=6; a negative electrode and an electrolyte layer comprising a second solid electrolyte material comprising Lia’Mb’Xy’ specifically Li3YBr2Cl2I2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 6, 9-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/391,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/391,050 claims in claim 1, a positive electrode material comprising a positive electrode active material; a cover layer comprising a 1st solid electrolyte material having the Formula LiaMbXy where M = yttrium and X=Cl and a 2nd solid electrolyte material that is different than the 1st solid electrolyte material having the Formula Lia’Mb’X’sy’ where M = yttrium and X=Cl and Br and/or I. Application No. 17/391,050 claims in claim 15 when the positive electrode active material is lithium nickel cobalt magnesium oxide. Application No. 17/391,050 claims in claims 17-22, a battery comprising the positive electrode, a negative electrode and an electrolyte layer containing a sulfide solid electrolyte.
        This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 6, 9-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/506,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/506,720 claims a positive electrode material comprising the same active material comprising LiNiCoMnO2; a coating material comprising lithium carbonate and a solid electrolyte material comprising LiaMbXy where M = yttrium and X = F, Cl, Br and/or I. Application No. 17/506,720 claims in claims 8-11, a battery comprising the positive electrode, a negative electrode and an electrolyte layer containing a sulfide solid electrolyte.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                         
                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          Zevgolis et al. “Alloying effects on superionic conductivity in lithium indium halides for all-solid-state batteries”.  Zevgolis et al. teaches solid electrolytes comprising Li3InBr6-xClx.            Tsuchida et al. (WO 2012/077225, translation) or (US 2013/0260258) teaches in Fig 1, an electrode body (10) includes an electrode active material (1) made of an oxide; a first solid electrolyte material (2) made of sulfide and a first electrode (3) disposed at the interface between the electrode active material (1) and the first electrolyte material (2).  Tschida et al. teaches that the positive active material can comprise LiNi1/3Co1/3Mn1/3O2, LiCoO2, etc.  Tschida et al. teaches a battery comprising a positive electrode comprising LiCoO2 with a coating material comprising Li2WO4 (second solid electrolyte material) and can further comprise Li7P3S11; a negative electrode and a Li7P3S11 (a first solid electrolyte material) between the cathode and anode. Tschida et al. teaches that the cathode material contains the cathode active material and may further comprise a solid electrolyte material which is preferably the same as the material of the solid electrolyte between the cathode and the anode.           Tsuchida et al. (US 2010/0273062) teaches on page 6, in Example 1 and claim 1, a battery comprising a cathode comprising LiCoO2 coated with LiNbO3 and Li7P3S11 ; a negative electrode and a solid electrolyte layer comprising a sulfide solid electrolyte material that substantially has a crosslinking chalogen between the cathode and anode comprising  Li7P3S11.         Tsuchida et al. (US 2012/0052396) teaches on page 6, in claim 15, a battery comprising a positive electrode active layer comprising a positive active material; a negative electrode, a solid electrolyte layer that includes a solid electrolyte material which is formed between the positive electrode active material layer and the negative electrode active material layer wherein the solid electrolyte material forms a resistance layer at an interface between the solid electrolyte material and the positive electrode active material when the solid electrolyte material reacts with the positive electrode active material and the resistance layer increases resistance of the interface, a reaction suppressing portion is formed at the interface between the positive electrode active material and the solid electrolyte material, the reaction suppressing portion suppresses a reaction between the solid electrolyte material and the positive electrode active material and the reaction suppressing portion is a chemical compound that includes a cation portion formed of a metal element and a poly anion portion formed of a central element deforms covalent bonds with the polarity of oxygen elements; the reaction suppressing portion is the chemical compound selected from the group consisting of Li3PO4, Li4SiO4, Li3BO3 and Li4GeO4. Tsuchida et al. (‘396) claims in claim 18, wherein the positive electrode active material layer includes the solid electrolyte material and teaches in claim 19 wherein the surface of the positive electrode active material is coated with the reaction suppressing portion. Tsuchida et al. (‘396) teaches in [0054], that the positive electrode can comprise Li(NiCoMn)O2, LiCoO2, etc. and teaches in [0056], that the coating layer could also comprise LiNbO3. Tsuchida et al. (‘396) teaches in [0058-0059], that the solid electrolyte material formed between the positive and negative electrode can also be present on the coated cathode.          Tomita et al. (JP 2006/244734, translation) teaches a battery comprising a positive electrode comprising a positive electrode layer comprising an active material containing an Li element and a positive electrode current collector [teaching a positive electrode active material]; a solid electrolyte layer [teaching a solid electrolyte layer between the cathode and anode]; and a negative electrode comprising an active material and a current collector.  Tomita et al. teaches that the solid electrolyte layer comprises Li3-2xMxIn1-yM’yL6-zL’z where M and M’ are metal elements where M=Ca, Sr, etc.; M’=Fe, Y, etc. and L and L’ are halogen atoms such as Br, Cl and/or I, 0 < x < 1.5 and 0 < y < 1.  Tomita et al. teaches in [0042], a battery comprising a positive electrode comprising LiAl0.5Ni0.8Co0.15O2 and a solid electrolyte can comprise Li3InBrCl [teaching the electrolyte layer cited in claim 10 and withdrawn claim 12]. 
16.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727